DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 8-17 is withdrawn in view of the newly discovered reference(s) to United States Patent Application Publication 2015/03508813.  Rejections based on the newly cited reference(s) follow.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3, 4, 6, 10, 12, 13, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by United States Patent Application Publication 2014/0098693 (Tabet, et al).
Tabet, et al discloses a user equipment device (UE)(figure 1, #104), comprising at least one antenna (figure 4, #408).   At least one radio (#404).  The at least one radio (#404) is configured to perform cellular communication (figure 2) using at least one radio access technology (RAT).  A processor (#402) coupled to the at least one radio (#404). 
The processor (#402) and the at least one radio (#404) are configured to perform voice and/or data communications (figure 3). The processors are configured to cause the UE (#104, 202) to establish a data connection with a network via a cellular interface (paragraph 23).  Monitor the data connection for a data stall hint (Abstract, claim 1, paragraph 6, 25, 29, etc. a measurement report since a hint means a suggest or indicate something indirectly or covertly and in this case UL power limitations causes data stalls) perform, responsive to detection of a data stall hint, at least one remedial action, wherein a first remedial action of the at least one remedial action includes initiating a handover procedure to a neighbor cell (paragraphs 25, 29).
Regarding claims 2 and 5, the wherein clause describes data stall condition and/or data stall hint, not any further limitations on the structures or those structures functions. Some of the “causes” are also caused outside the User Equipment and by other devices. Hence, wherein clause is given no patentable weight.  Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002), the "wherein" clause limited a claim where the clause gave "meaning and purpose” and in this case the apparatus of claim would operate the same no matter what is the data stall condition and/or data stall hint is in claim 1.
“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Claim 18 is the product version of claim 1 and is rejected for the same reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2015/03508813 (Prats, et al) in view of United States Patent Application Publication 2015/03508813 (Tabet, et al).
Prats, et al disclose a user equipment device (UE)(figure 2, #200) and a non-transitory computer readable memory medium (paragraph 23), comprising at least one antenna (paragraph 24).  At least one radio (#204), wherein the at least one radio (#204) is configured to perform cellular communication using at least one radio access technology (RAT) (paragraph 22). One or more processors (#202) coupled to the at least one radio (#204), wherein the one or more processors (#202) and the at least one radio (#204) are configured to perform voice and/or data communications paragraph 22). The one or more processors (#202) are configured to cause the UE (#200) to establish a data connection with a network (figure 1) via one of a Wi-Fi interface (#216, paragraphs 22-25).  Monitor the data connection for a data stall condition (paragraph 46).  

    PNG
    media_image1.png
    586
    476
    media_image1.png
    Greyscale

Perform, responsive to detection of a data stall condition, at least one remedial action, wherein the remedial action comprises at least one of initiating a radio access technology (RAT) upgrade procedure (paragraphs 45, 49-51).

    PNG
    media_image2.png
    675
    559
    media_image2.png
    Greyscale

The claims are in alternative form.



    PNG
    media_image3.png
    696
    572
    media_image3.png
    Greyscale



Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.

    PNG
    media_image4.png
    520
    584
    media_image4.png
    Greyscale


In claims 2 and 5, the wherein clause describes data stall condition and/or data stall hint, not any further limitations on the structures or those structures functions. Some of the “causes” are also caused outside the User Equipment and by other devices. Hence, wherein clause is given no patentable weight.  Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002), the "wherein" clause limited a claim where the clause gave "meaning and purpose” and in this case the apparatus of claim would operate the same no matter what is the data stall condition and/or data stall hint is in claim 1.
“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
	

    PNG
    media_image5.png
    782
    605
    media_image5.png
    Greyscale


Prats, et al does not disclose perform, responsive to detection of a data stall condition and/or data stall hint, at least one remedial action, wherein a first remedial action of the at least one remedial action includes initiating a handover to a neighbor cell.  Tabet, et al teaches responsive to detection of a data stall hint (a measurement report since a hint means a suggest or indicate something indirectly or covertly and in this case  UL power limitations causes data stalls), at least one remedial action, wherein a first remedial action of the at least one remedial action includes initiating a handover to a neighbor cell for the purpose of prevent data stalls, call drops, and the like by triggering transition from a serving cell to a second cell in scenarios in which a wireless communication device is limited in accessibility resources due to a power limited condition inhibiting UL communication on the serving cell, note paragraphs 25 and 29.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of responsive to detection of a data stall hint, at least one remedial action, wherein a first remedial action of the at least one remedial action includes initiating a handover to a neighbor cell for  the purpose of prevent data stalls, call drops, and the like by triggering transition from a serving cell to a second cell in scenarios in which a wireless communication device is limited in accessibility resources due to a power limited condition inhibiting UL communication on the serving cell, in the user equipment device of Prats, et al, in order for  triggering cell transition in an UL power limited condition.
Claim 18 is the product version of claim 1 and is rejected for the same reason stated above.
The Examiner has cited particular columns and/or perform, line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0098693 (Tabet, et al) in view of United States Patent Application Publication 2011/0281615 (Yamada, et al).
Tabet, et al discloses an apparatus (#400) comprising a memory (#406) and at least one processor (#402) in communication with the memory (#406). The at least one processor (#402) is configured to camp on a cell operating according to a higher performing radio access technology (RAT), wherein the higher performing RAT comprises one of Long-Term Evolution (LTE) or Fifth Generation New Radio (5G NR) and generate instructions to initiate one or more data sessions (paragraphs 27-28).  Monitor the one or more data sessions for a data stall hint (a measurement report since a hint means a suggest or indicate something indirectly or covertly and in this case the UL power limitations causes data stalls), and responsive to determining a neighbor cell meets at least one handover condition and detection of a data stall hint, initiate a handover to the neighbor cell (paragraphs 25-29). 
Tabet, et al does not disclose the cell is associated with a first physical cell identifier (PCI).  Yamada, et al teaches the decade use of a cell is associated with a first physical cell identifier (PCI) for the purpose of the mobile station apparatus manages measurement at a frequency of each of the component carriers activated by the base station apparatus as intra-frequency measurements and each measurement at a frequency different from a frequency of each of the component carriers activated by the base station apparatus as inter-frequency measurements for a plurality of component carriers with each component carrier having different frequency, note paragraphs 73-74.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the decade use of a cell is associated with a first physical cell identifier (PCI) for the purpose of the mobile station apparatus manages measurement at a frequency of each of the component carriers activated by the base station apparatus as intra-frequency measurements and each measurement at a frequency different from a frequency of each of the component carriers activated by the base station apparatus as inter-frequency measurements for a plurality of component carriers with each component carrier having different frequency, as taught by Yamada, et al, in the apparatus of Tabet, et al in order to identify each base station for measurement at a frequency of each of the cells activated by the base station apparatus as intra-frequency measurements and each measurement at a frequency different from a frequency of each of the cells activated by the base station apparatus as inter-frequency measurements for a plurality of cells with each cell having different frequency.
Regarding claim 9, note paragraphs 22-23, 30-31, 55-56, 60, etc. in Yamada, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0098693 (Tabet, et al) in view of United States Patent Application Publication 2011/0281615 (Yamada, et al) as applied to claim 8 above, and further in view of United States Patent Application Publication 2009/0061858 (Rajasimman, et al).
Tabet, et al discloses all subject matter, note the above paragraphs, except for generate instructions to initiate a handover timer.  Rajasimman, et al teaches the decade use of generating instructions to initiate a handover timer for the purpose of preventing repetitive retries of a handoff, note paragraphs  31 and 43.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the decade use of generating instructions to initiate a handover timer for the purpose of preventing repetitive retries of a handoff, as taught by Rajasimman, et al, in the apparatus of Tabet, et al in view of Yamada, et al in order to reducing a failure of a handoff.


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0098693 (Tabet, et al) in view of United States Patent Application Publication 2003/0128705 (Yi, et al)
Tabet, et al discloses all subject matter, note the above paragraph, except for initiate, responsive to detection of a data stall condition and/or data stall hint, a timer and ignore subsequent data stall conditions and/or data stall hints until expiration of the timer.  
Yi, et al teaches the use of decades old responsive to detection of a data stall condition, a timer and ignore subsequent data stall conditions and/or data stall hints until expiration of the timer for the purpose of improving the quality of communications in a communications system, note paragraphs 61, 130, 133, etc., figure 8B.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of decades old responsive to detection of a data stall condition, a timer and ignore subsequent data stall conditions and/or data stall hints until expiration of the timer for the purpose of improving the quality of communications in a communications system, as taught by Yi, et al, in the user equipment device of Tabet, et al in order to prevent a stall condition in a user terminal in a way that simultaneously improves the transmission efficiency of the system.
The claim is alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2015/03508813 (Tabet, et al) in view of United States Patent Application Publication 2020/0260515 (HASHMI, et al).
Tabet, et al discloses all subject matter, note the above paragraph, except for when the cause of the data stall condition and/or data stall hint includes radio link failures (RLFs) causing a remedial action.  HASHMI, et al teaches the use of when the cause of the data stall condition and/or data stall hint includes radio link failures (RLFs) causing a remedial action for the purpose of detecting interface connection abnormalities connecting a network and connectivity issues in the UE itself, in which the UE determines whether the connectivity disruption is temporary, long term, or permanent, paragraphs 26, 27, and 29.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of when the cause of the data stall condition and/or data stall hint includes radio link failures (RLFs) causing a remedial action for the purpose of detecting interface connection abnormalities connecting a network and connectivity issues in the UE itself, in which the UE determines whether the connectivity disruption is temporary, long term, or permanent, as taught by HASHMI, et al, in the a non-transitory computer readable memory medium of Tabet, et al in order to update the bearer configuration based on the connectivity issues,
Claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, how can the neighbor cell be re-selected since the claim never stated the neighbor cell was selected in the first place?  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645